Citation Nr: 1414286	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  11-12 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for residuals of neck injury and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received in order to reopen the claim of entitlement to service connection for residuals of back injury and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1981 to February 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In October 2012, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A hearing transcript has been associated with the claims file.  During the hearing, the Veteran waived agency of original jurisdiction (AOJ) consideration of evidence he had submitted in June 2011.  See 38 C.F.R. 
§ 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS, with the exception of certain VA and private medical treatment records and a January 2012 Appellant's Brief, reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The reopened claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1. In a final decision issued in June 1990, the RO denied the Veteran's claims of entitlement to service connection for neck and back disorders; he was advised of the RO's decision, and of his appellate rights.

2.  While the Veteran entered a notice of disagreement in April 1991 as to the June 1990 rating decision and a statement of the case was issued in May 1991, he did not perfect an appeal as to the June 1990 rating decision; nor was any new and material evidence received prior to the expiration of the appeal period stemming from the June 1990 rating decision.   

3. Additional evidence received since the RO's June 1990 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of neck injury, and raises a reasonable possibility of substantiating the claim.

4. Additional evidence received since the RO's June 1990 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of back injury, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's June 1990 rating decision denying service connection for neck and back disabilities is final.  38 U.S.C.A. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for residuals of neck injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2013).

2.  New and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for residuals of back injury.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for residuals of neck and back injuries is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of these issues is deferred pending additional development consistent with the VCAA.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

In the present case, the RO, by a decision issued in June 1990, denied the Veteran's claim for service connection for neck and back injuries on the basis that the evidence failed to demonstrate incurrence or aggravation of a permanent neck or low back disability during active service.  Specifically, the RO found that treatments during active service were for acute and transitory complaints with no permanent disability identified at the time nor subsequently as related to active service.  At the time of such decision, the RO considered the Veteran's service treatment records; VA treatment records dated December 1986, January 1987, and January 1991; and a May 1990 VA examination report.

Later in June 1990, the Veteran was advised of the decision and his appellate rights.  In April 1991, the Veteran filed a notice of disagreement with the RO's June 1990 rating decision.  In May 1991, the RO issued a statement of the case, which included notice to the Veteran that he must file a substantive appeal (via Form 9) to perfect his appeal within 60 days.  No further communication regarding his claim of entitlement to service connection was received until November 2001, when the Veteran submitted a request to be seen at the Boise, Idaho VAMC for his back injury and indicated his future intention to reapply for compensation for this injury.  However, it was not until April 2009 that VA received his application to reopen his service connection claims for residuals of neck and back injuries.  Therefore, the June 1990 rating decision is final.  38 U.S.C.A. § 4005(c) (1988) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. §§ 3.104, 19.129, 19.192 (1989) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013)].  In this regard, the Board has considered the applicability of 38 C.F.R. §§ 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for residuals of neck and back injuries was received prior to the expiration of the appeal period stemming from the June 1990 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

For claims to reopen filed on or after August 29, 2001-such as the Veteran's-evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeal for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a "reasonable possibility of substantiating the claim" should be considered a component what constitutes new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has also held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

Here, the evidence received since the time of the RO's June 1990 rating decision includes various statements from the Veteran that he has experienced neck and back pain since his motor vehicle accident injuries in service in 1983, VA treatment records from February 2009 to June 2010 and from May 2011 to June 2011, and a September 2010 VA examination report (concerning fibromyalgia, but discussing the Veteran's medical history of neck and back pain).  This evidence was not before adjudicators when the Veteran's claim was last denied in June 1990, and it is not cumulative or redundant of the evidence of record at the time of that decision.  Specifically, such evidence includes statements regarding the continuity of the Veteran's neck and back pain as well as current diagnoses referable to the neck and back.  In this regard, the Veteran's claims were previously denied on the basis that the evidence failed to demonstrate incurrence or aggravation of a permanent neck or low back disability during active service.  Specifically, in the June 1990 decision, the RO found that treatments during active service were for acute and transitory complaints with no permanent disability identified at the time nor subsequently as related to active service.  Therefore, such evidence relates to an unestablished fact necessary to substantiate the claims for service connection for residuals of neck and back injuries, i.e., current disabilities related to service, and, therefore, raises a reasonable possibility of substantiating these claims.  Accordingly, the claims are reopened.

ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for residuals of neck injury is reopened, and to this extent only, the appeal is granted.

As new and material evidence has been received, the previously denied claim of entitlement to service connection for residuals of back injury is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's reopened claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran contends that he has had chronic neck and back pain since two accidents in service which occurred in or around August 1983 (motor vehicle) and October 1983 (fall from turret while performing tactical maneuvers in a tracked vehicle).  See October 2012 Hearing Transcript, p. 15-17, 19; July 2009 Veteran's Statement; November 2009 Veteran's Statement; May 5, 2010 Veteran's Statement to Senator; June 8 and 18, 2010 VA Treatment Record.  Accordingly, he argues that he is entitled to service connection for these conditions.

Initially, the Board finds that a remand is necessary to obtain any relevant outstanding service personnel records and hospital inpatient and/or clinical records, since they could contain information pertaining to his purported inpatient treatment and post-treatment light-duty assignment which may provide evidence concerning the nature of his neck and back injuries in service.  Therefore, on remand, attempts should be made to obtain such records from any appropriate source, to include the National Personnel Records Center (NPRC).

Specifically, service personnel records should be obtained on remand, as the Veteran has claimed that he was placed on "very, very light duty" for about a week or two following his in-service hospitalization because he "actually couldn't do anything."  See October 2012 Hearing Transcript, p. 5; July 2009 Veteran's Statement.

Service hospital inpatient or clinical records should also be obtained since the Veteran claimed that he was hospitalized in or around August 1983 and then again in October 1983 "for quite a while" at the base hospital in Fort Hood, Texas.  See October 2012 Hearing Transcript, p. 5, 6; see generally July 2009 Veteran's Statement.  Specifically, the Veteran alleges that one side of his body was paralyzed, that he had to use a wheelchair, and that doctors told him that he would have a 50/50 chance of walking again and urged him to have back surgery, which he declined.  See October 2012 Hearing Transcript, p 5-7.  The Veteran further explained that, while in the hospital he regained the ability to use the paralyzed side of his body one day when he decided he wanted a soda, hopped to the vending machine using the non-paralyzed side of his body, and noticed that he was able to feel sensations, including pain, in the paralyzed side of his body.  Id.  Therefore, inpatient and/or clinical records from the Abrahams Hospital or Medical Center at Fort Hood Texas (as identified by the Veteran in his July 2010 VA Form 21-4138 and January 1990 Claim) and the Darnall Army Community Hospital in Fort Hood, Texas, should be obtained.  

The Board also notes that the record reflects that the Veteran may be in receipt of disability benefits from the Social Security Administration (SSA).  See August 25, 2009 VA Treatment Record (Veteran reported that he was pursuing a claim for Social Security disability benefits).  Thus far, it does not appear that any attempt has been made to obtain a complete copy of the medical records underlying the SSA's award, if any.  Because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure them.  

The record also reflects that the Veteran received treatment from non-VA healthcare providers following motor vehicle accidents resulting in serious injury to his head, back, right shoulder and arm, and clavicle.  In particular, the Veteran received treatment in or around April 1984 following a motorcycle accident from the Valley Medical Center in Fresno, California.  See January 2010 Claim; October 2012 Hearing Transcript, p. 20; September 2010 VA Examination Report.  Subsequently, in or around May 1984, the Veteran received treatment resulting from another motor vehicle accident, perhaps from Dr. J. Reese, for his shoulder and back at the Twin Falls Clinic in Twin Falls, Idaho, or from the Madera Community Hospital in Madera, California.  See January 1990 Claim; August 2010 VA Form 21-4138; and September 2010 VA Examination Report.  Following the receipt of any necessary authorization forms, all identified records should be obtained for consideration in his appeal.  The Board is aware that the Veteran had unsuccessfully attempted to acquire records from the Madera Hospital himself, but the Board nevertheless finds that the Veteran should provide authorization for these records to allow VA to acquire them, as they will assist in the adjudication of his claims.

Finally, the Board finds that a remand is necessary in order to obtain outstanding VA medical records.  The record reflects that the Veteran has received treatment at Boise, Idaho, VA Medical Center (VAMC) and the Twins Falls, Idaho, VA Community Based Outpatient Clinic (CBOC) from February 2009 to June 2010.  However, the Veteran has indicated that he has received treatment at the Boise VAMC from as early as December 1986.  Additionally, the Veteran has also submitted treatment records from the Boise VAMC dating from May 2011 to June 2011.  Therefore, while on remand, the Veteran should be asked to identify any VA or non-VA healthcare provider whom he has seen for treatment of his neck and back conditions and, thereafter, all identified records - to include the any outstanding, relevant VA treatment records from Boise VAMC and Twin Falls CBOC dating from December 1986 to January 2009 and from July 2010 to the present - should be obtained for consideration in his appeal.

The Board further finds that a remand is necessary to afford the Veteran a VA examination so as to determine the nature and etiology of his back and neck disorders.  In this regard, VA treatment records reflect complaints of ongoing neck and back pain and current disorders of the cervical and lumbar spine.  Specifically, the Veteran has been diagnosed with rheumatoid arthritis, chronic lower back pain, chronic neck pain, and cervical disc disease, and objective findings of cervical and lumbar spine degenerative changes have been noted.  In light of the Veteran's contentions that he has experienced neck and back pain since his accidents in service and the current diagnoses related to his neck and back conditions, the Board finds that a remand is necessary in order to afford the Veteran a VA examination so as to determine the nature and etiology of his claimed disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Obtain the following service records: (a) the Veteran's complete service personnel records, and (b) clinical and/or inpatient records of the Veteran's treatment and hospitalization at the Abrahams Hospital or Medical Center at Fort Hood Texas (as identified by the Veteran in his July 2010 VA Form 21-4138 and January 1990 Claim) and the Darnall Army Community Hospital in Fort Hood, Texas.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3. Request that the Veteran identify any non-VA healthcare provider who has treated his neck and back conditions.  After obtaining any necessary authorization forms, obtain all identified, outstanding records, to include (a) from the Valley Medical Center in Fresno, California for treatment in or around April 1984, and (b) from the Twin Falls Clinic in Twin Falls, Idaho (perhaps from Dr. Jerome Reese) or from the Madera Community Hospital in Madera, California, in or around May 1984.  Make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

3.  Obtain outstanding, relevant VA treatment records concerning treatment of the Veteran's neck and back from the Boise VAMC and Twin Falls CBOC dating from December 1986 to January 2009 and from July 2010 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4. Contact the SSA and request and associate with the claims file the Veteran's complete SSA records, including any administrative decisions on his application for SSA disability benefits and all underlying medical records which are in SSA's possession.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

5. After obtaining all outstanding records, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his neck and back conditions.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner, and the examination report should note that review.  Any indicated evaluations, studies, and tests should be conducted.

Following a physical examination and a review of the claims file, to include the Veteran's private medical treatment records, address the following inquiries:

(A) The examiner should identify all current diagnoses referable to the neck and/or back.  

(B)  For each currently diagnosed neck and/or back disorder, the examiner should offer an opinion as to whether such clearly and unmistakably pre-existed his entrance to military service.  In this regard, the examiner should consider the Veteran's report at the time of his February 1981 enlistment examination that he had two pre-service motor vehicle accidents in May 1979 and October 1980 that resulted in a brain concussion and mild neck injury. 

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service, to include any in-service injury noted in the service treatment records and/or as described by the Veteran.  

(iii)  If arthritis of the neck and/or back is diagnosed and such did not pre-exist the Veteran's service, the examiner should offer an opinion as to whether such manifested within one year of the Veteran's discharge in February 1984 (i.e., by February 1985) and, if so, to describe the manifestations.

The examiner should consider the Veteran's in-service accidents in August 1983 and October 1983 with subsequent complaints of back and neck pain.  He or she should also consider the following post-service, intercurrent injuries: (i) April/May 1984 motor vehicle accident resulting in injury to the Veteran that collectively or separately causing fractures or soft-tissue injury to the Veteran's clavicle, right shoulder, right forearm, and brachial artery; and (ii) a January 1990 slip and fall accident resulting in injury to the Veteran's head and back.

In addressing such inquiries, the examiner should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements regarding the continuity of back and neck pain since his in-service accidents and prior to his post-service accidents, accepted medical principles, and objective medical findings.  Any opinion expressed should be accompanied by an appropriately detailed explanation.  

6. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his or her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


